Citation Nr: 1142421	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  09-29 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The July 2008 rating decision also denied entitlement to service connection for bilateral hearing loss, and the Veteran filed a Notice of Disagreement in August 2008.  However, in March 2009, the Veteran expressly indicated that he was only appealing the PTSD, depression, and COPD issues.  Thus, the bilateral hearing loss issue is not in appellate status.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran indicated in the Substantive Appeal received in August 2009 that he wants a video or personal hearing before the Board.  In October 2009, the Veteran's representative indicated that the Veteran wants a Travel Board hearing.  It does not appear that he subsequently withdrew that request and it does not appear that any action has been taken with regard to the request. 

On these facts, the Board finds that there remains an outstanding request for a Board hearing.  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.  

Since it is necessary to remand the case for a hearing, the RO should also take this opportunity to clarify the Veteran's representation.  In January 2010, he submitted a statement indicating that he has been in contact with a law firm that is willing to represent him in this claim.  In April 2010, a letter was sent to the Veteran's Denver, Colorado address requesting that the Veteran clarify his power of attorney (POA) with regard to this claim.  The Board notes that this letter was returned to sender because it was not deliverable as addressed.  A December 2010 letter from Disabled American Veterans reflects that the Veteran's current address is in Arvada, Colorado.  Another POA clarification letter was sent and returned to sender.  Under the circumstances, a POA clarification letter should be sent to the Veteran's Arvada, Colorado address.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send a POA clarification letter to the Veteran's Arvada, Colorado address.  

2.  After completion of the foregoing, the RO should schedule the Veteran for a Board hearing at the RO (Travel Board) before a Veterans Law Judge, pursuant to the Veteran's request.  After the hearing is conducted, or in the event the hearing is canceled or the Veteran otherwise fails to appear, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Michelle Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


